 Case 8:13-cv-01592-AEP Document 318 Filed 05/13/21 Page 1 of 3 PageID 9354




                       IN THE UNITED STATE DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 CIN-Q AUTOMOBILES, INC. and                  )
 MEDICAL          &        CHIROPRACTIC       )
 CLINIC, INC., individually and on behalf     )
 of all others similarly situated,            )   Case No. 13-cv-01592
                                              )
        Plaintiffs,                           )
                                              )
                v.                            )
                                              )
 BUCCANEERS LIMITED                           )
 PARTNERSHIP and JOHN DOES 1-10,              )
                                              )
 Defendants.                                  )

                 MOTION FOR LEAVE TO WITHDRAW APPEARANCE

       Gregg M. Barbakoff, an attorney, respectfully requests that this Court withdraw his

appearance as counsel for Plaintiff. In support of this motion, the undersigned states:

        1.      On May 18, 2015, the Court granted Defendant’s Motion to Consolidate Related

 Lawsuits. DE 184,

        2.      As a result, Accounting To You, Inc. v. Buccaneers Limited Partnership, Case No.

 8:13-cv-02929-EAK-MAP (the “Consolidated Case”) was consolidated with this matter.

        3.      The law firm of Siprut PC represented Plaintiff Accounting to You, Inc.

 (“Accounting to You”) in the Consolidated Case.

        4.      Mr. Barbakoff is no longer associated with Siprut PC.

        5.      On July 2, 2015, Accounting to You voluntarily dismissed its claims.

        6.      Accordingly, this withdrawal will not cause any delay or prejudice to any party or

 the Court.

       WHEREFORE, Gregg M. Barbakoff respectfully requests the Court enter an Order
 Case 8:13-cv-01592-AEP Document 318 Filed 05/13/21 Page 2 of 3 PageID 9355




granting leave to withdraw his appearance as counsel of record in this matter.


May 13, 2021                                  Respectfully submitted,

                                              /s/ Gregg M. Barbakoff
                                              Gregg M. Barbakoff
                                              KEOGH LAW, LTD.
                                              55 W. Monroe St., Suite 3390
                                              Chicago, Illinois 60603
                                              Tel.: (312) 726-1092
                                              Fax: (312) 726-1093
                                              gbarbakoff@keoghlaw.com
 Case 8:13-cv-01592-AEP Document 318 Filed 05/13/21 Page 3 of 3 PageID 9356




                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true copy of the foregoing was served via electronic

mail attachment on this May 13, 2021, on all counsel of record.



                                               /s/ Gregg M. Barbakoff
